On September 25, 2002, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison, with five (5) years suspended, for the offense of Burglary, a felony; and Count II: Ten (10) years in the Montana State Prison, with five (5) years suspended, for the offense of Theft, a felony, to run concurrently with the sentence imposed in Count I.
On March 6, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Defendant's attorney, Larry Nistler, was present and prepared to proceed in this matter. However, the defendant was not present. The state was not represented.
The Division was subsequently advised by staff at the Montana State Prison that staff at the Sanders County Jail had failed to transport the defendant to the Montana State Prison for his hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until May 2003.
Done in open Court this 6th day of March, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary L. Day.